Exhibit 10.1
 


MANAGEMENT AGREEMENT
AGREEMENT made as of the 14th day of September, 2015 by and among CERES MANAGED
FUTURES LLC, a Delaware limited liability company (“CMF”), ORION FUTURES FUND
L.P., a New York limited partnership (the “Partnership”) and SYSTEMATICA
INVESTMENTS LIMITED, a company incorporated under the laws of Jersey (the
“Advisor”).
W I T N E S S E T H :
WHEREAS, CMF is the general partner of the Partnership, a limited partnership
organized for the purpose of speculative trading of commodity interests,
including futures contracts, options, forward contracts, swaps and other
derivative instruments with the objective of achieving substantial capital
appreciation; and
WHEREAS, the Fourth Amended and Restated Limited Partnership Agreement, dated
August 31, 2012 (the “Partnership Agreement”) permits CMF to delegate to one or
more commodity trading advisors CMF’s authority to make trading decisions for
the Partnership; and
WHEREAS, the Advisor is registered as a commodity trading advisor with the
Commodity Futures Trading Commission (“CFTC”) and is a member of the National
Futures Association (“NFA”). The Advisor is regulated and authorized by the
Jersey Financial Services Commission, and/or any successor authority carrying
out all or part of the relevant functions thereof (the “JFSC”) for conduct of
the relevant classes of fund services business under the Jersey Laws Jersey
Financial Services Commission; and
WHEREAS, CMF is registered as a commodity pool operator with the CFTC and is a
member of NFA; and
WHEREAS, CMF, the Partnership and the Advisor wish to enter into this Agreement
in order to set forth the terms and conditions upon which the Advisor will
render and implement advisory services in connection with the conduct by the
Partnership of its commodity interest trading activities during the term of this
Agreement.
NOW, THEREFORE, the parties agree as follows:
1.            APPOINTMENT OF THE ADVISOR.  The Advisor is acting in its capacity
as general partner of Systematica Investments LP, a limited partnership formed
in Guernsey and registered with number 2193, and is entering into this Agreement
solely in that capacity.
2.            DUTIES OF THE ADVISOR.  (a) For the period and on the terms and
conditions of this Agreement, the Advisor shall have sole authority and
responsibility, as one of the Partnership’s agents and attorneys in fact, for
directing the investment and reinvestment of the assets and funds of the
Partnership allocated to it from time to time, in accordance with the terms
hereof, by CMF in commodity interests, including commodity futures, options on
futures, spot and forward contracts (including over-the-counter forward foreign
currency contracts).  The Advisor may also engage in other swap and derivative
transactions on behalf of the Partnership with the prior
 
 
 
 
- 1 -

--------------------------------------------------------------------------------

 
 
written approval of CMF, such approval not to be unreasonably withheld or
delayed.  All such trading on behalf of the Partnership shall be (i) in
accordance with the trading policies set forth in Appendix A, and as such
trading policies may be changed from time to time upon receipt by the Advisor of
prior written notice of such change and (ii) pursuant to the trading strategy
selected by CMF to be utilized by the Advisor in managing the Partnership’s
assets.  CMF has initially selected the Advisor’s BlueTrend Program (the
“Program”), as described in Appendix B attached hereto, to manage the
Partnership’s assets allocated to it.  Any open positions or other investments
at the time of receipt of such notice of a change in trading policy shall not be
deemed to violate the changed policy and shall be closed or sold in the ordinary
course of trading.  The Advisor may not deviate from the trading policies set
forth in Appendix A without the prior written consent of the Partnership given
on its behalf by CMF.  The Advisor makes no representation or warranty that the
trading to be directed by it for the Partnership will be profitable or will not
incur losses.
(b)            CMF acknowledges receipt of  the description of the Advisor’s
Program, attached hereto as Appendix B.  All trades made by the Advisor for the
account of the Partnership shall be made through such clearing commodity broker
or brokers as CMF shall direct, and the Advisor shall have no authority or
responsibility for selecting or supervising any such clearing broker in
connection with the clearance or confirmation of transactions for the
Partnership or for the negotiation of brokerage rates charged therefor.  The
Advisor may direct the execution of any and all trades in commodity futures and
options to any futures commission merchant or independent floor broker listed on
Appendix C or, with the prior written permission (by original, fax copy or email
copy) of CMF, such permission not to be unreasonably withheld or delayed, any
other futures commission merchant or independent floor broker it chooses for
execution with instructions to give-up the trades to the clearing broker
designated by CMF, provided that the new futures commission merchant or
independent floor broker and any new give-up or floor brokerage fees are
approved in advance by CMF, such approval not to be unreasonably withheld or
delayed.  The Advisor may enter into over-the-counter forward foreign currency
transactions with any over-the-counter foreign exchange dealer listed on
Appendix C or, with the prior written permission (by original, fax copy or email
copy) of CMF, such permission not to be unreasonably withheld or delayed, any
other over-the-counter foreign exchange dealer it chooses for execution with
instructions to give-up the trades to the clearing broker designated by CMF,
provided that the new over-the-counter foreign exchange dealer and any new
give-up or other fees are approved in advance by CMF.  All give-up or similar
fees relating to the foregoing shall be paid by the Partnership after all
relevant parties have executed the relevant give-up agreements (via EGUS or by
either original, fax copy or email copy).  CMF agrees that it will confirm the
authority of the Advisor to any futures commission merchant, independent floor
brokers, counterparties and/or brokers (each, an “Approved Counterparty”)
specified in Appendix C, and any further permitted brokers and/or
counterparties, and ratify such contracts, agreements and undertakings in
connection with the obligations on request, in each case in connection with the
Advisor’s duties and obligations under this Agreement.
(c)            The initial allocation of the Partnership’s assets to the Advisor
shall be made to the Program, as described in Appendix B.  In the event the
Advisor wishes to use a trading system or methodology other than or in addition
to the Program in connection with its trading for the Partnership, either in
whole or in part, it may not do so unless the Advisor gives CMF prior written
notice of its intention to utilize such different trading system or methodology
and CMF consents thereto in writing.  In
 
 
 
- 2 -

--------------------------------------------------------------------------------

 
addition, the Advisor will provide five days’ prior written notice to CMF of any
change in the trading system or methodology to be utilized for the Partnership
which the Advisor deems material.  If the Advisor deems such change in system or
methodology or in markets traded to be material, the changed system or
methodology or markets traded will not be utilized for the Partnership without
the prior written consent of CMF.  In addition, the Advisor will notify CMF of
any changes to the trading system or methodology that would require a change in
the description of the trading strategy or methods described in Appendix B to be
materially accurate.  Further, the Advisor has provided the Partnership with a
list of all commodity interests and other swap and derivative transactions to be
traded for the Partnership’s account which is set forth in Appendix D hereto,
and the Advisor will not trade any additional commodity interests for such
account without providing notice thereof to CMF and receiving CMF’s written
approval, such approval not to be unreasonably withheld or delayed.  The Advisor
also agrees to provide CMF, on a monthly basis, with a written report of the
assets under the Advisor’s management together with all other matters deemed by
the Advisor to be material changes to its business, including, but not limited
to, changes to its principals as defined in Part 4 of the CFTC’s regulations
(“principals”), main business office and material changes to its ownership, not
previously reported to CMF.  The Advisor further agrees that it will hedge all
realized non-U.S. dollar balances in excess of US$100,000 (that are not required
to margin positions denominated in a non-U.S. dollar currency) to U.S. dollars
on a monthly basis, based on balances provided to the Advisor by Morgan Stanley
& Co. LLC, in its role as the Partnership’s clearing broker, or any other
clearing broker selected by CMF consistent with Section 2(b).
(d)            The Advisor agrees to make all material disclosures to the
Partnership regarding itself and its principals, its officers, directors,
employees and shareholder(s), its customer accounts (but not the identities of
or identifying information with respect to its customers) and otherwise as are
required to be disclosed by the Partnership in any filings required by federal
or state law or NFA rule or order.  Notwithstanding Sections 2(d) and 5(d) of
this Agreement, the Advisor is not required to disclose the actual trading
results of proprietary accounts of the Advisor or its principals unless CMF
reasonably determines that such disclosure is required in order to fulfill its
fiduciary obligations to the Partnership or the reporting, filing or other
obligations imposed on it by federal or state law or NFA rule or order, but
subject always to any applicable confidentiality obligations.  The Partnership
and CMF acknowledge that the trading advice to be provided by the Advisor is a
property right belonging to the Advisor and that they will keep all such advice
confidential in accordance with the provisions of this Agreement.
(e)            The Advisor understands and agrees that CMF may designate other
trading advisors for the Partnership and apportion or reapportion to such other
trading advisors the management of an amount of Net Assets of the Partnership
(as defined in Section 4(b) hereof) as it shall determine in its absolute
discretion, subject to Section 2(f) below).  The designation of other trading
advisors and the apportionment or reapportionment of Net Assets of the
Partnership to any such trading advisors pursuant to this Section 2 shall
neither terminate this Agreement nor modify in any regard the respective rights
and obligations of the parties hereunder.
 
 
 
 
- 3 -

--------------------------------------------------------------------------------

(f)            CMF may, from time to time, in its absolute discretion, select
additional trading advisors and reapportion funds among the trading advisors for
the Partnership as it deems appropriate.  CMF shall use its best efforts to make
reapportionments, if any, as of the first day of a calendar month.  The Advisor
agrees that it may be called upon promptly to liquidate positions in CMF’s sole
discretion so that CMF may reallocate the Partnership’s assets, meet margin
calls on the Partnership’s account, fund redemptions, or for any other reason,
except that CMF will not require the liquidation of specific positions by the
Advisor.  CMF will use its best efforts to give two Business Days’ prior notice
to the Advisor of any reallocations or liquidations.  Business Day means a day
on which banks in London and New York are ordinarily open for business.
(g)            The Advisor shall assume financial responsibility for any errors
committed or caused by its negligence, bad faith, recklessness, intentional
misconduct, a breach of its fiduciary obligations to the Partnership as a
commodity trading advisor, or a material breach of a material term of this
Agreement, to the Partnership as a commodity trading advisor, in transmitting
orders for the purchase or sale of commodity interests for the Partnership’s
account including payment to the brokers of the floor brokerage commissions,
exchange, NFA fees, and other transaction charges and give-up charges incurred
by the brokers on such trades.  The Advisor shall have an affirmative obligation
to promptly notify CMF in accordance with the provisions of Section 10(a)(iii),
following becoming aware of, of any trade errors with respect to the account,
and the Advisor shall use its reasonable efforts to identify and promptly notify
CMF and the administrator of any order or trade which the Advisor reasonably
believes was not executed in accordance with its instructions to any broker
utilized to execute orders for the Partnership in accordance with Section
10(a)(iii).
(h)            Notwithstanding anything to the contrary in this Agreement, the
Advisor shall not be under any obligation to take legal action, or any
representative or class action (or similar) in behalf of or in connection with
the Partnership or CMF.
(i)            In the event of any obligation of disclosure being imposed on the
Advisor by any applicable legislation or regulatory requirement with respect to
any position of the Partnership, the Advisor shall, to the extent permitted by
applicable law, make the appropriate disclosure or, if not so permitted, notify
CMF without undue delay of the obligation of disclosure and the transaction
giving rise to such obligation.
3.            INDEPENDENCE OF THE ADVISOR.  For all purposes herein, the Advisor
shall be deemed to be an independent contractor and, unless otherwise expressly
provided or authorized, shall have no authority to act for or represent the
Partnership in any way and shall not be deemed an agent, promoter or sponsor of
the Partnership, CMF, or any other trading advisor.  The Advisor shall not be
responsible to the Partnership, CMF, any trading advisor or any limited partners
for any acts or omissions of any other trading advisor to the Partnership. 
Subject to Section 2(g), the Advisor shall not be responsible for supervising
any Approved Counterparty or have any responsibility or liability for any
custody, settlement or related functions in respect of the Partnership.
 
 
 
 
- 4 -

--------------------------------------------------------------------------------

4.            COMPENSATION.  (a) In consideration of and as compensation for all
of the services to be rendered by the Advisor to the Partnership under this
Agreement, the Partnership shall pay the Advisor (i) an incentive fee
(“Incentive Fee”) payable quarterly equal to 20% of New Trading Profits (as such
term is defined below) earned by the Advisor for the Partnership and (ii) a
monthly fee for professional management services (“Management Fee”) equal to
1/12 of 1% (1% per year) of the month-end Net Assets of the Partnership
allocated to the Advisor (computed monthly by multiplying the Net Assets of the
Partnership allocated to the Advisor as of the last Business Day of each month
by 1% and dividing the result thereof by 12).
(b)            “Net Assets of the Partnership” shall have the meaning set forth
in Section 7(d)(2) of the Partnership Agreement and without regard to further
amendments thereto, provided that in determining the Net Assets of the
Partnership on any date, no adjustment shall be made to reflect any
distributions, redemptions, Management Fees, administrative fees or Incentive
Fees payable as of the date of such determination.
(c)            “New Trading Profits” shall mean the excess, if any, of Net
Assets of the Partnership managed by the Advisor at the end of the fiscal period
over Net Assets of the Partnership managed by the Advisor at the end of the
highest previous fiscal period or Net Assets of the Partnership allocated to the
Advisor at the date trading commences by the Advisor for the Partnership,
whichever is higher, and as further adjusted to eliminate the effect on Net
Assets of the Partnership resulting from new capital contributions, redemptions,
reallocations or distributions, if any, made during the fiscal period decreased
by interest or other income, not directly related to trading activity, earned on
the Partnership’s assets during the fiscal period, whether the assets are held
separately or in margin accounts.  Ongoing expenses shall be attributed to the
Advisor pro-rata based on the Advisor’s proportionate share of Net Assets of the
Partnership.  Ongoing expenses shall not include expenses of litigation not
involving the activities of the Advisor on behalf of the Partnership.  Ongoing
expenses include offering and organizational expenses of the Partnership.  No
Incentive Fee shall be paid to the Advisor until the end of the first full
calendar quarter of the Advisor’s trading for the Partnership, which fee shall
be based on New Trading Profits (if any) earned from the commencement of trading
by the Advisor on behalf of the Partnership through the end of the first full
calendar quarter of such trading.  Interest income earned, if any, shall not be
taken into account in computing New Trading Profits earned by the Advisor.  If
Net Assets of the Partnership allocated to the Advisor are reduced due to
redemptions, distributions or reallocations (net of additions), there shall be a
corresponding proportional reduction in the related loss carryforward amount
that must be recouped before the Advisor may receive another Incentive Fee.
(d)            Quarterly Incentive Fees and monthly Management Fees shall be
paid within twenty (20) Business Days following the end of the period for which
such fee is payable.  In the event of the termination of this Agreement as of
any date which shall not be the end of a calendar quarter or a calendar month,
as the case may be, the quarterly Incentive Fee shall be computed as if the
effective date of termination were the last day of the then current quarter and
the monthly Management Fee shall be prorated to the effective date of
termination.  If, during any month, the Partnership does not conduct business
operations as a result of action or inaction by the Advisor or the Advisor is
unable to provide the services contemplated herein as a result of action or
inaction by the Advisor for more than two successive Business Days, the monthly
 
 
 
- 5 -

--------------------------------------------------------------------------------

 
Management Fee shall be prorated by the ratio which the number of Business Days
during which CMF conducted the Partnership’s business operations or utilized the
Advisor’s services bears in the month to the total number of Business Days in
such month.  The calculation of the Net Assets of the Partnership shall be
performed by the administrator of the Partnership in accordance with the
methodologies set out in the Partnership Agreement.  The administrator shall
also calculate the Management Fee and Incentive Fee, and the Advisor shall be
given reasonable prior written notice in advance of any proposed change to the
administrator.  If the Advisor disputes the amount of Management Fees or
Incentive Fees paid in any month, the parties agree to resolve any disputed
amounts in good faith in an expeditious manner.
(e)            Subject to Section 4(b) and (c), the Partnership shall be
responsible for the fees and expenses of the Partnership’s auditors,
administrator and all other service providers.
(f)            The provisions of this Section 4 shall survive the termination of
this Agreement.
5.            RIGHT TO ENGAGE IN OTHER ACTIVITIES.  (a) The services provided by
the Advisor hereunder are not to be deemed exclusive.  CMF on its own behalf and
on behalf of the Partnership acknowledges that, subject to the terms of this
Agreement, the Advisor and its Affiliates (as defined below), officers,
directors, employees and shareholder(s) may render advisory, consulting,
management and other services to other clients and accounts.  The Advisor and
its Affiliates, officers, directors, employees and shareholder(s) shall be free
to trade for their own accounts and to advise other investors or clients and
manage other funds, vehicles or accounts during the term of this Agreement and
to use the same information, computer programs and trading strategies, programs
or formulas which they obtain, produce or utilize in the performance of services
to CMF for the Partnership.  However, the Advisor represents, warrants and
agrees that it believes the rendering of such other services to other investors,
clients, accounts and entities will not require any material change in the
Advisor’s basic trading strategies for the Partnership and will not affect the
capacity of the Advisor to continue to render services to CMF for the
Partnership of the quality and nature contemplated by this Agreement.  For the
purposes of this Agreement, (i) with respect to the Advisor, the term
“Affiliate” shall mean any corporation, company, partnership, trust or other
body or entity, wherever established, which is owned and/or controlled, directly
or indirectly, by the Advisor and, (ii) with respect to CMF and/or the
Partnership, the term “Affiliate” shall mean any corporation, company,
partnership, trust or other body or entity, wherever established, which is owned
and/or controlled, directly or indirectly, by Morgan Stanley.
(b)            If, at any time during the term of this Agreement, the Advisor is
required to aggregate the Partnership’s commodity positions with the positions
of any other person for purposes of applying CFTC‑ or exchange‑imposed
speculative position limits, the Advisor agrees that it will promptly notify CMF
in writing if the Partnership’s positions are included in an aggregate amount
which exceeds the applicable speculative position limit.  The Advisor agrees
that, if its trading recommendations are altered because of the application of
any speculative position limits, it will modify the trading instructions with
respect to the Partnership’s account and its other clients or accounts in a fair
manner.  The Advisor further represents, warrants and agrees that under no
circumstances will it knowingly or deliberately use trading programs, strategies
or methods for the Partnership that are inferior to strategies or methods
employed for any other client or account, it being acknowledged, however, that
different trading programs, strategies or methods may be utilized for differing
sizes of accounts, accounts with different trading policies or risk parameters,
counterparties, accounts experiencing differing inflows or outflows of equity,
accounts that commence trading at different times, accounts that have different
portfolios or different fiscal years, accounts utilizing different executing
brokers and accounts with other differences, and that such differences may cause
divergent trading results including, without limitation, BlueTrend Master Fund
Limited.
 
 
 
 
- 6 -

--------------------------------------------------------------------------------

(c)            It is acknowledged that the Advisor and/or its Affiliates,
officers, directors, employees and shareholder(s) presently act, and it is
agreed that they may continue to act, as advisor for other accounts managed by
them, and may continue to receive compensation with respect to services for such
accounts in amounts which may be more or less than the amounts received from the
Partnership.
(d)            The Advisor agrees that it shall make such information available
to CMF respecting the performance of the Partnership’s account as compared to
the performance of other accounts managed by the Advisor or its principals, if
any, as shall be reasonably requested by CMF subject to applicable
confidentiality obligations.  The Advisor presently believes and represents that
existing speculative position limits will not materially adversely affect its
ability to manage the Partnership’s account given the potential size of the
Partnership’s account and the Advisor’s and its principals’ current accounts and
all proposed accounts for which they have contracted to act as trading advisor.
(e)            The Advisor may not delegate any or all of its functions under
this Agreement to a party that is not a Systematica Related Party (as defined
below), without CMF’s prior written consent.  Notwithstanding the foregoing and
subject to the overall supervision and control of the Advisor for investment
management and risk management, the Advisor may delegate any of its obligations
or functions under this Agreement to a Systematica Related Party (a
“Delegatee”), which may in turn sub-delegate to any other Systematica Related
Party (a “Sub-Delegatee”), upon notice to CMF but without CMF’s prior written
consent.  For purposes of this Section 5(e), “Systematica Related Party” shall
mean Systematica Investments Jersey Limited, BlueCrest Capital Management
Guernsey LP, BlueCrest Capital Management (Singapore) Pte. Ltd, BlueCrest
Capital Management (UK) LLP, Systematica Investments Singapore Pte. Ltd,
Systematica Investments Services Limited and/or Systematica Investments GP
Limited, operating through its Geneva branch and as general partner of
Systematica Investments Guernsey LP.  In case of such delegation of its
functions under this Agreement, the Advisor and the delegate shall comply with
the Delegation Policy and shall ensure that its obligations under this Agreement
are fully complied with and that CMF and its agents receive from the Advisor or
the delegate any reasonably requested information in a timely manner. 
“Delegation Policy” shall mean the JFSC’s Policy Statement and Guidance Notes on
Outsourcing and Delegation by Jersey certified funds and fund services
businesses
6.            TERM.  (a) This Agreement shall continue in effect until June 30,
2016 (the “Initial Termination Date”).  If this Agreement is not terminated as
of the Initial Termination Date, as provided for herein, then, this Agreement
shall automatically renew for an additional one-year period and shall continue
to renew for additional one-year periods until this Agreement is otherwise
terminated, as provided for herein.  At any time during the term of this
Agreement, CMF may elect to immediately terminate this Agreement upon 5 days’
notice to the Advisor.  At any time during the term of this Agreement, CMF may
elect to immediately terminate this Agreement if (i) the Net Asset Value per
unit of any class of the Partnership shall decline as of the close of business
on any day to $400 or less; (ii) the Net Assets of the Partnership allocated to
the Advisor (adjusted for redemptions, distributions, withdrawals or
reallocations, if any) decline by 20% or more as of the end of a trading day
from such Net Assets of the Partnership’s previous highest value; (iii) limited
partners owning at least 50% of the outstanding units of the Partnership having
voted to require CMF to terminate this Agreement; (iv) the Advisor fails to
comply with the material terms of this Agreement; (v) the Advisor merges,
consolidates with another entity, sells a substantial portion of its
 
 
 
 
- 7 -

--------------------------------------------------------------------------------

assets, or becomes bankrupt or insolvent, (vi) CMF, in good faith, reasonably
determines that the performance of the Advisor has been such that CMF’s
fiduciary duties to the Partnership require CMF to terminate this Agreement;
(vii) CMF reasonably believes that the application of speculative position
limits will substantially affect the performance of the Partnership; (viii) the
Advisor fails to conform to the trading policies set forth in Appendix A as they
may be changed from time to time in accordance with the terms hereof; (ix) Leda
Braga dies, becomes incapacitated, leaves the employ of the Advisor, ceases to
control the Advisor or is otherwise not managing the Program, (x) the Advisor’s
registration as a commodity trading advisor with the CFTC or its membership in
NFA or any other relevant regulatory authority necessary to perform its
obligations hereunder, is terminated or suspended; or (ix) CMF reasonably
believes that the Advisor has contributed to any material operational, business
or reputational damage to CMF or CMF’s Affiliates.  This Agreement will
immediately terminate upon dissolution of the Partnership, upon cessation of
trading by the Partnership prior to dissolution or upon the Advisor ceasing to
be licensed and regulated by the JFSC.
(b)            The Advisor may terminate this Agreement by giving not less than
5 days’ written notice to CMF and may terminate this Agreement immediately (i)
in the event that CMF or the Partnership fails to comply with the material terms
of this Agreement, (ii) the Advisor reasonably believes that CMF has contributed
to any material operational, business or reputational damage to the Advisor or
the Advisor’s Affiliates, (iii) CMF’s registration as a commodity pool operator
or its membership in NFA is terminated or suspended or (iv) if the Advisor
reasonably concludes that the Partnership is not a “Materially Equivalent Fund”
(as such term is defined in the Jersey Laws).
(c)            Except as otherwise provided in this Agreement, any termination
of this Agreement in accordance with this Section 6 shall be without penalty or
liability to any party, except for any fees due to the Advisor pursuant to
Section 4 hereof.
7.            INDEMNIFICATION AND LIMITATION OF LIABILITY.  (a)  The Advisor
shall not be liable to CMF or the Partnership for any act or failure to act
taken or omitted in good faith in a manner reasonably believed to be in or not
opposed to the best interests of the Partnership if such act or failure to act
did not constitute (i) negligence, bad faith, recklessness or intentional
misconduct on the part of the Advisor or its Affiliates, principals, officers,
directors, employees and shareholder(s) (each, an “Advisor Indemnified Person”
and collectively, the “Advisor Indemnified Persons”), (ii) a breach of the
Advisor’s fiduciary obligations to the Partnership as a commodity trading
advisor or (iii) a material breach of a material term of this Agreement.
 
 
 
 
- 8 -

--------------------------------------------------------------------------------

(b)      The Partnership and CMF shall not be liable to Advisor for any act or
failure to act taken or omitted in good faith in the course of performing their
respective obligations under this Agreement if such act or failure to act did
not constitute (i) negligence, bad faith, recklessness or intentional misconduct
on the part of the Partnership or CMF and its Affiliates, principals, officers,
directors, employees and shareholder(s) (each, a “CMF Indemnified Party” and
collectively, the “CMF Indemnified Parties”) or (ii) a material breach of a
material term of this Agreement.
(c)      The Partnership and CMF shall, subject to Section 7(e), indemnify,
defend and hold harmless the Advisor Indemnified Persons against any loss,
liability, damage, fine, penalty, obligation, cost, expense (including, without
limitation, attorneys’ and accountants’ fees, collection fees, court costs and
other legal expenses), judgments and awards and amounts paid in settlement
actually and reasonably incurred in connection with this Agreement (together,
“Losses”) by the Advisor Indemnified Person, provided that the Advisor
Indemnified Person acted in good faith in a manner reasonably believed to be in
or not opposed to the best interests of the Partnership and the Advisor
Indemnified Person’s conduct did not constitute (i) negligence, bad faith,
recklessness or intentional misconduct, (ii) a breach of the Advisor’s fiduciary
obligations to the Partnership as a commodity trading advisor or (iii) a
material breach of a material term of this Agreement, and further provided that
no indemnification shall be available from the Partnership if such
indemnification is prohibited by Section 16 of the Partnership Agreement as of
the date the Loss is incurred; provided further that CMF shall notify the
Advisor as soon as practicable in advance of any material change to Section 16
of the Partnership Agreement.
(d)      The Advisor shall, subject to Section 7(f), indemnify, defend and hold
harmless the Partnership and the CMF Indemnified Parties against any Losses by
them as a result of (i) the negligence, bad faith, recklessness or intentional
misconduct on the part of an Advisor Indemnified Person, (ii) a breach of the
Advisor’s fiduciary obligations to the Partnership as a commodity trading
advisor or (iii) a material breach of a material term of this Agreement.
(e)      Any indemnification under Section 7(c) hereof, unless ordered by a
court or administrative forum, shall be made by the Partnership and CMF only as
authorized in the specific case and only upon a determination by independent
legal counsel in a written opinion that such indemnification is proper in the
circumstances because the Advisor Indemnified Party has met the applicable
standard of conduct set forth in Section 7(c) hereof.  Such independent legal
counsel shall be selected by CMF in a timely manner, subject to the Advisor’s
approval, which approval shall not be unreasonably withheld.  The Advisor shall
be deemed to have approved CMF’s selection unless the Advisor notifies CMF in
writing, received by CMF within five days of CMF’s providing to the Advisor of
the notice of CMF’s selection, that the Advisor does not approve the selection.
 
 
 
 
- 9 -

--------------------------------------------------------------------------------

(f)      Any indemnification under Section 7(d) hereof, unless ordered by a
court or administrative forum, shall be made by the Advisor only as authorized
in the specific case and only upon a determination by independent legal counsel
in a written opinion that such indemnification is proper in the circumstances
because an Advisor Indemnified Party has breached the applicable standard of
conduct set forth in Section 7(d) hereof.  Such independent legal counsel shall
be selected by the Advisor in a timely manner, subject to the CMF’s approval,
which approval shall not be unreasonably withheld.  CMF shall be deemed to have
approved the Advisor’s selection unless CMF notifies the Advisor in writing,
received by the Advisor within five days of the Advisor’s providing to CMF of
the notice of the Advisor’s selection, that CMF does not approve the selection.
(g)      In the event that a person entitled to indemnification under this
Section 7 is made a party to an action, suit or proceeding alleging both matters
for which indemnification can be made hereunder and matters for which
indemnification may not be made hereunder, such person shall be indemnified only
for that portion of the loss, liability, damage, cost or expense incurred in
such action, suit or proceeding which relates to the matters for which
indemnification can be made.
(h)      Notwithstanding the foregoing, no party shall be liable for any other
person with respect to, special, indirect, consequential, punitive or exemplary
damages, lost profits or loss of business. Each party hereto agrees that it will
take reasonable steps to mitigate and not exacerbate any loss, liability, claim,
expense or damage that they incur or suffer in connection with this Agreement.
(i)      None of the indemnifications contained in this Section 7 shall be
applicable with respect to default judgments, confessions of judgment or
settlements entered into by the party claiming indemnification without the prior
written consent, which shall not be unreasonably withheld or delayed, of the
party obligated to indemnify such party.
(j)      The provisions of this Section 7 shall survive the termination of this
Agreement.
8.            MARKETING INFORMATION, USE OF NAME AND IP. (a) The Advisor
consents to the use of its name, biographical data of its personnel and other
pertinent data in the Partnership’s Private Placement Offering Memorandum and
Disclosure Document (the “Memorandum”) and in any other marketing materials used
by CMF, for use in marketing to its clients or prospective clients.  CMF shall
provide the Advisor with portions of the Memorandum and any supplements thereto,
and any other marketing materials, referencing the Advisor, biographical data of
its personnel or the Program and shall allow a reasonable period of time for the
Advisor to comment on the content of such portions and will incorporate any
reasonable comments of the Advisor therein, prior to their use.  CMF will
provide the Advisor with copies of any such materials with such frequency as may
be reasonably requested by the Advisor.
(b)            In the event of termination of its appointment under this
Agreement, the Advisor shall have the right by written request to require CMF,
in all prospectuses and offering documentation, advertising material,
letterheads and other material designed to be read by investors and prospective
investors, to state in a prominent position and in prominent type that the
Advisor has ceased to be a trading advisor of the Partnership and CMF shall
comply with such request within a reasonable period of time following such
termination.  CMF shall otherwise cease to use the Advisor’s name (and that of
its Affiliates or connected persons and any other references to “Systematica” or
“BlueTrend”) in any marketing materials or otherwise.
 
 
 
 
- 10 -

--------------------------------------------------------------------------------

(c)            The Advisor’s and/or its Affiliates’ intellectual property (being
proprietary information, intellectual property or know-how, including patents,
inventions, copyright, trademarks and service marks, business names and domain
names, database rights and any rights to the foregoing), is the property of the
Advisor and/or its Affiliates and shall not be used by CMF and/or the
Partnership without the prior written consent of the Advisor. The ownership of
the intellectual property of the Advisor and/or its Affiliates shall remain
exclusively vested in the Advisor and/or its Affiliates.
9.            REPRESENTATIONS, WARRANTIES AND AGREEMENTS.
(a)            The Advisor represents and warrants that:
(i)            All material information with respect to the Advisor and its
principals and the trading performance of any of them has been provided to CMF,
including, without limitation, the description of the Program contained in
Appendix B, and such information is complete and accurate in all material
respects and does not contain any untrue statement of a material fact or omit to
state a material fact that is necessary to make such statements and information
therein not misleading.  All references to the Advisor and its principals, if
any, in the Memorandum or a supplement thereto will, after review and approval
of such references by the Advisor prior to the use of such Memorandum in
connection with the offering of Partnership units, be accurate in all material
respects.
(ii)            The Advisor will be acting as a commodity trading advisor with
respect to the Partnership and not as a securities investment adviser and is
duly registered with the CFTC as a commodity trading advisor, is a member of
NFA, and is in compliance with any such other registration and licensing
requirements as shall be necessary to enable it to perform its obligations
hereunder.  The Advisor agrees to maintain and renew such registrations and
licenses during the term of this Agreement including, without limitation,
registration as a commodity trading advisor with the CFTC and membership in
NFA.  The Advisor is licensed and regulated by the JFSC for the conduct of the
relevant classes of “fund services business” under the Jersey Laws.  The Advisor
agrees that for so long as this Agreement remains in force it shall carry out
its duties and obligations and exercise its powers and discretions under this
Agreement in accordance with Jersey Laws. “Jersey Laws” means the Financial
Services (Jersey) Law 1998 (as amended) and all subordinate legislation or
regulations promulgated thereunder, including the JFSC’s Codes of Practice for
fund services business and all other policy statements and guidance notes
published by the JFSC from time to time.
(iii)            The Advisor is a limited company duly organized, validly
existing and in good standing under the laws of Jersey and has full corporate
power and authority to enter into this Agreement and to provide the services
required of it hereunder.
 
 
 
 
- 11 -

--------------------------------------------------------------------------------

(iv)            The Advisor will not, by acting as a commodity trading advisor
to the Partnership, breach or cause to be breached any undertaking, agreement,
contract, statute, rule or regulation to which it is a party or by which it is
bound which would materially limit or affect the performance of its duties under
this Agreement.
(v)            This Agreement has been duly and validly authorized, executed and
delivered by the Advisor and is a valid and binding agreement enforceable in
accordance with its terms.
(vi)            At any time during the term of this Agreement that an offering
memorandum or a prospectus relating to the Partnership units is required to be
delivered in connection with the offer and sale thereof, the Advisor agrees upon
the timely request of CMF to promptly provide the Partnership with such
information as shall be reasonably necessary so that, as to the Advisor and its
principals, such offering memorandum or prospectus is accurate.
(b)            Each of CMF and the Partnership represents and warrants that:
(i)            CMF is a limited liability company duly organized, validly
existing and in good standing under the laws of the State of Delaware and has
full limited liability company power and authority to perform its obligations
under this Agreement.
(ii)            CMF and the Partnership have the capacity and authority to enter
into this Agreement on behalf of the Partnership.
(iii)            This Agreement has been duly and validly authorized, executed
and delivered on CMF’s and the Partnership’s behalf and is a valid and binding
agreement of CMF and the Partnership enforceable in accordance with its terms.
(iv)            CMF will not, by acting as the general partner to the
Partnership, and the Partnership will not, breach or cause to be breached any
undertaking, agreement, contract, statute, rule or regulation to which it is a
party or by which it is bound which would materially limit or affect the
performance of its duties under this Agreement.
(v)            CMF is registered as a commodity trading advisor, a commodity
pool operator and is a member of NFA, and it will maintain and renew such
registration and membership during the term of this Agreement. CMF is in
compliance with any such other registration and licensing requirements as shall
be necessary to enable it to perform its obligations hereunder.
(vi)            The Partnership is a limited partnership duly organized and
validly existing under the laws of the State of New York and has full limited
partnership power and authority to enter into this Agreement and to perform its
obligations under this Agreement.
(vii)            The Partnership is a qualified eligible person, as defined in
CFTC Rule 4.7, and an eligible contract participant, as defined in CFTC Rule
1.3(m).
 
 
 
 
- 12 -

--------------------------------------------------------------------------------

(viii)            The Partnership is not permitted to trade non-CFTC approved
products.
(ix)            Any offering memorandum or a prospectus relating to the
Partnership units and other marketing, advertising or any promotion of the
Partnership and materials produced in connection therewith, shall be in
accordance with all applicable laws and regulations.
10.            COVENANTS OF THE ADVISOR, CMF AND THE PARTNERSHIP.  (a) The
Advisor agrees as follows:
(i)            In connection with its activities on behalf of the Partnership,
the Advisor will comply with all applicable laws, including Jersey Law, rules
and regulations of the CFTC, NFA, swap execution facility and/or the commodity
exchange on which any particular transaction is executed.
(ii)            The Advisor will promptly, upon knowledge, notify CMF of the
commencement of any material investigation, suit, action or proceeding involving
it or any of its officers, directors, employees or Leda Braga, whether or not
any such investigation, suit, action or proceeding also involves CMF, to the
extent permitted by law, regulation and/or confidentiality obligation.  The
Advisor will provide CMF with copies of any correspondence (including, but not
limited to, any notice or correspondence regarding the violation, or potential
violation, of position limits) from or to the CFTC, NFA or any commodity
exchange in connection with any material non-routine investigation or audit of
the Advisor’s business activities, to the extent permitted by law, regulation
and/or confidentiality obligation.
(iii)            In the placement of orders for the Partnership’s account and
for the accounts of any other client, the Advisor will adhere to its allocation
policy, a copy of which has been provided to CMF; provided that the Advisor will
notify CMF promptly of any material change to the allocation policy and provide
CMF promptly with an updated copy of such policy.  The Advisor acknowledges its
obligation to report all of its trade activity for the Partnership’s account to
the Partnership’s administrator and clearing broker on each Business Day and
within two Business Days to notify, in writing, the executing broker and CMF and
the Partnership’s clearing broker(s) of (A) any trade error committed by the
Advisor in respect of the Partnership, subject to the terms hereof; (B) any
trade for the Partnership which the Advisor believes was not executed in
accordance with its instructions; and (C) any discrepancy with a value of
$10,000 or more (due to differences in the positions, prices or equity in the
account) between its records and the information reported on the account’s daily
and monthly broker statements.
(iv)            The Advisor will use its reasonable efforts to close out all
futures positions prior to any applicable delivery period, and will use its
reasonable efforts to avoid causing the Partnership to take delivery of any
commodity.
(v)            The Advisor will update any material information previously
provided to CMF and/or the Partnership under this Agreement including, without
limitation, the information referenced in Section 9(a)(i).
 
 
 
 
- 13 -

--------------------------------------------------------------------------------

(b)            Each of CMF and the Partnership agrees that:
(i)            CMF and the Partnership will comply with all applicable laws,
including rules and regulations of the CFTC, NFA, swap execution facility and/or
the commodity exchange on which any particular transaction is executed.
(ii)            CMF will promptly notify the Advisor of the commencement of any
material suit, action or proceeding involving it or the Partnership, whether or
not such suit, action or proceeding also involves the Advisor.
(iii)            CMF or the selling agents for the Partnership have policies,
procedures, and internal controls in place that are reasonably designed to
comply with applicable anti-money laundering laws, rules and regulations,
including applicable provisions of the USA PATRIOT Act.  CMF or the selling
agents for the Partnership have Customer Identification Programs (“CIP”), which
require the performance of CIP due diligence in accordance with applicable USA
PATRIOT Act requirements and regulatory guidance.  CMF or the selling agents for
the Partnership also have policies, procedures, and internal controls in place
that are reasonably designed to comply with regulations and economic sanctions
programs administered by the U.S. Department of the Treasury’s Office of Foreign
Assets Control.
11.            CONFIDENTIALITY.  (a) None of CMF, the Partnership or the Advisor
shall disclose “Confidential Information” acquired in consequence of this
Agreement, except information which they may be bound to disclose by law,
regulation or which is disclosed to their Auditors, professional advisers and
agents (including, but not limited to, Affiliates, officers, directors and
employees) (“Permitted Disclosees”) where reasonably necessary for the
performance of their professional services. “Confidential Information” shall
mean any information relating to the organization, finances, business,
transactions, or affairs of the Partnership or the parties, save for, in each
case, any such information which (i) has been properly entered into the public
domain otherwise than through the default of any party, (ii) is in the
possession of the recipient prior to its disclosure pursuant to the terms
hereof, (iii) is or becomes available to the recipient from a source that is not
bound by a confidentiality agreement with regard to such information or by any
other legal obligation of confidentiality prohibiting such disclosure or (iv) is
independently developed by the recipient without use of the Confidential
Information.
(b)            If, in accordance with this Section 11, the Confidential
Information is disclosed to a Permitted Disclosee, the party receiving
Confidential Information from the other party shall:
(i)            expressly inform the Permitted Disclosee of the confidentiality
provisions of this Agreement and the confidential nature of the Confidential
Information and the purpose for which it may be used; and
(ii)            take reasonable steps to procure the Permitted Disclosee’s
compliance with the terms of this Agreement as if they were a party to this
Agreement.
 
 
 
 
- 14 -

--------------------------------------------------------------------------------

 
(c)            Other than as explicitly provided for under this Agreement, each
party shall retain full control of its own brand and the use of its name.
(d)            Without prejudice to Section 11(a), each party undertakes to hold
in confidence and not to disclose to third parties without the prior written
consent of the other parties the existence of terms and conditions of this
Agreement, other than as expressly contemplated herein or as required by
applicable law or regulation.
Upon receipt of a written request from a Party or following the termination of
this Agreement in accordance with terms herein, the other Party shall, subject
to any applicable confidentiality provisions in connection therewith (including
so as to preserve the confidentiality of any client of either Party):
(i)            at its sole discretion: either return (in a form capable of
delivery) to the requesting Party; or, destroy (in a form capable of destruction
or eradication) all documents and all other materials (including computer media)
or such parts thereof which contain or reflect any Confidential Information,
together with any copies which are in the its possession or control or are in
the possession or control of any of its directors, officers, employees or
professional advisers; and
(ii)            to the extent practicable and subject to Section 11(e), expunge
all Confidential Information from any computer, word processor, mobile
telecommunications device or device similar to the foregoing into which it was
programmed by or on behalf of that Party.
(e)            Notwithstanding Section 11(d), each of the parties shall be
permitted to retain:
(i)            one copy of the Confidential Information for the purposes of and
for so long as required by any law, court or regulatory agency or authority or
its internal compliance procedures; and
(ii)            copies of any computer records and files containing any
Confidential Information which has been created pursuant to its automatic
archiving and back-up procedures.
(f)            Each of the parties acknowledges that neither the destruction nor
return of any Confidential Information nor the expunging of any of the same from
any of the devices listed at Section 11(d) above or any other similar such
devices will release it from the obligations contained in this Agreement.
12.            TELEPHONE RECORDING.  Each party may record telephone
conversations between it and any other party and may produce such recordings in
evidence if the producing party is required by law, rule or regulation to
produce such recordings; provided, that, to the extent such action would not
violate or conflict with any law, rule or regulation, the producing party shall
promptly notify the other party of such law, rule or regulation so that the
other party may, at its sole expense, seek an appropriate protective order.
 
 
 
 
 
- 15 -

--------------------------------------------------------------------------------

13.            FORCE MAJEURE.  None of the parties to this Agreement shall be
deemed to be in breach of this Agreement or otherwise liable to the other as a
result of any delay, failure or defective performance of its obligations under
this Agreement if and to the extent that such delay or failure arises out of
causes beyond the reasonable control and without the fault or negligence of the
party in question. Such party shall be entitled to a reasonable extension of the
time for performing such obligations as a result of such cause. Events outside a
party’s reasonable control shall include without limitation: acts of God, an act
of terrorism, any failure or breakdown in communications not reasonably within
the control of the party affected by it and the failure of any relevant exchange
or clearinghouse.
14.            COMPLETE AGREEMENT.  This Agreement constitutes the entire
agreement between the parties pertaining to the subject matter hereof.
15.            ASSIGNMENT.  This Agreement may not be assigned by any party
without the express written consent of the other parties.
16.            AMENDMENT.  This Agreement may not be amended except by the
written consent of the parties.
17.            NOTICES.  All notices, demands or requests required to be made or
delivered under this Agreement shall be effective upon actual receipt and shall
be made either by electronic (email) copy or in writing and delivered personally
or by registered or certified mail or expedited courier, return receipt
requested, postage prepaid, to the addresses below or to such other addresses as
may be designated by the party entitled to receive the same by notice similarly
given:
If to CMF or to the Partnership:
Ceres Managed Futures LLC
522 Fifth Avenue
New York, New York  10036
Attention:  Patrick Egan
Email:  patrick.egan@morganstanley.com
If to the Advisor:
Systematica Investments Limited
47 Esplanade
St Helier
Jersey JE1 0BD
Channel Islands
Attention: General Counsel
Email: legal@systematica.com
 
 
 
 
- 16 -

--------------------------------------------------------------------------------

18.            GOVERNING LAW.  This Agreement shall be governed by and construed
in accordance with the laws of the State of New York.
19.            ARBITRATION.  The parties agree that any dispute or controversy
arising out of or relating to this Agreement or the interpretation thereof,
shall be settled by arbitration in accordance with the rules, then in effect, of
NFA or, if NFA shall refuse jurisdiction, then in accordance with the rules,
then in effect, of the American Arbitration Association; provided, however, that
the power of the arbitrator shall be limited to interpreting this Agreement as
written and the arbitrator shall state in writing his reasons for his award, and
further provided, that any such arbitration shall occur within the Borough of
Manhattan in New York City.  Judgment upon any award made by the arbitrator may
be entered in any court of competent jurisdiction.
20.            NO THIRD PARTY BENEFICIARIES.  There are no third  party
beneficiaries to this Agreement, except that certain persons not party to this
Agreement may have rights under Section 7 hereof.
21.            COUNTERPARTS.  This Agreement may be executed in any number of
counterparts, including via facsimile or email, each of which is an original and
all of which when taken together evidence the same agreement.


[THE REMAINDER OF THIS PAGE HAS BEEN INTENTIONALLY LEFT BLANK]
 
 
 
 
 
- 17 -

--------------------------------------------------------------------------------

 
PURSUANT TO AN EXEMPTION FROM THE COMMODITY FUTURES TRADING COMMISSION IN
CONNECTION WITH ACCOUNTS OF QUALIFIED ELIGIBLE PERSONS, THIS BROCHURE OR ACCOUNT
DOCUMENT IS NOT REQUIRED TO BE, AND HAS NOT BEEN, FILED WITH THE COMMISSION. 
THE COMMODITY FUTURES TRADING COMMISSION DOES NOT PASS UPON THE MERITS OF
PARTICIPATING IN A TRADING PROGRAM OR UPON THE ADEQUACY OR ACCURACY OF COMMODITY
TRADING ADVISOR DISCLOSURE.  CONSEQUENTLY, THE COMMODITY FUTURES TRADING
COMMISSION HAS NOT REVIEWED OR APPROVED THIS TRADING PROGRAM OR THIS BROCHURE OR
ACCOUNT DOCUMENT.
YOU SHOULD ALSO BE AWARE THAT THIS COMMODITY TRADING ADVISOR MAY ENGAGE IN
TRADING FOREIGN FUTURES OR OPTIONS CONTRACTS. TRANSACTIONS ON MARKETS LOCATED
OUTSIDE THE UNITED STATES, INCLUDING MARKETS FORMALLY LINKED TO A UNITED STATES
MARKET MAY BE SUBJECT TO REGULATIONS WHICH OFFER DIFFERENT OR DIMINISHED
PROTECTION. FURTHER, UNITED STATES REGULATORY AUTHORITIES MAY BE UNABLE TO
COMPEL THE ENFORCEMENT OF THE RULES OF REGULATORY AUTHORITIES OR MARKETS IN
NON-UNITED STATES JURISDICTIONS WHERE YOUR TRANSACTIONS MAY BE EFFECTED.
IN WITNESS WHEREOF, this Agreement has been executed for and on behalf of the
undersigned as of the day and year first above written.
 

 
CERES MANAGED FUTURES LLC
     
By
/s/ Patrick T. Egan                              
   
Patrick T. Egan
   
President and Director
     
ORION FUTURES FUND L.P.
     
By:
Ceres Managed Futures LLC
   
(General Partner)
     
By:
/s/ Patrick T. Egan                              
   
Patrick T. Egan
   
President and Director
     
SYSTEMATICA INVESTMENTS LIMITED, acting
as general partner of SYSTEMATICA
INVESTMENTS LP
     
By
/s/ Ben Dixon                                     
   
Name: Ben Dixon
   
Title:  Director
   

 
 
 
 
- 18 -

--------------------------------------------------------------------------------

Appendix A
Trading Policies

1. The Partnership will invest its assets only in commodity interests that the
Advisor believes are traded in sufficient volume to permit ease of taking and
liquidating positions.  Sufficient volume, in this context, refers to a level of
liquidity that the Advisor believes will permit it to enter and exit trades
without noticeably moving the market.

2. The Advisor will not initiate additional positions in any commodity interest
if these positions would result in aggregate positions requiring margin of more
than 66 2/3% of the Partnership’s net assets allocated to that the Advisor.  To
the extent the CFTC and/or exchanges have not otherwise established margin
requirements with respect to particular contracts, (i) forward contracts in
currencies will be deemed to have approximately the same margin requirements as
the same or similar futures contracts traded on the Chicago Mercantile Exchange
and (ii) swap contracts will be deemed to have margin requirements equivalent to
the collateral deposits, if any, made with swap counterparties.

3. The Partnership may occasionally accept delivery of a commodity.  Unless such
delivery is disposed of promptly by retendering the warehouse receipt
representing the delivery to the appropriate clearinghouse, the physical
commodity position will be fully hedged.

4. The Partnership will not employ the trading technique commonly known as
“pyramiding,” in which the speculator uses unrealized profits on existing
positions as margin for the purchase or sale of additional positions in the same
or related commodities.

5. The Partnership will not utilize borrowings except short-term borrowings if
the Partnership takes delivery of any cash commodities.

6. The Advisor may, from time to time, employ trading strategies such as spreads
or straddles on behalf of the Partnership.  The term “spread” or “straddle”
describes a commodity futures trading strategy involving the simultaneous
holding of futures contracts on the same commodity but involving different
delivery dates or markets and in which the trader expects to earn a profit from
a widening or narrowing of the difference between the prices of the two
contracts.

7. The Partnership will not permit the churning of its commodity trading
account.  The term “churning” refers to the practice of entering and exiting
trades with a frequency unwarranted by legitimate efforts to profit from the
trades, driven by the desire to generate commission income.

 
 
 
 
 
 
 
- 19 -

--------------------------------------------------------------------------------

Appendix B
BlueTrend Program
The BlueTrend Program has maximum flexibility to invest in a wide range of
derivative instruments, including currencies, futures, options and, with the
prior written approval of CMF, other swaps and derivative instruments. 
Derivative instruments may be exchange-traded or over-the-counter, as permitted
by the Commodity Exchange Act and the rules promulgated thereunder. The
BlueTrend Program may engage in short sales.  The BlueTrend Program may also
retain amounts in cash pending reinvestment or if this is considered appropriate
to the investment objective.
The BlueTrend Program seeks to achieve its investment objective through the
implementation of a systematic trading model or portfolio of systematic trading
models.  Such model(s) trade in a number of foreign exchange and commodity
instruments, and derivatives relating to those instruments, including swaps,
indices, forwards, futures and option contracts.
 
 
 
 
 
 
 
 
 
- 20 -

--------------------------------------------------------------------------------







Appendix C
Approved Futures Commission Merchants, Independent Floor Brokers and OTC FX
Dealers
FCM
JP Morgan
Morgan Stanley
Credit Suisse
Barclays Capital
FUTURES EXECUTING BROKERS
ICAP Corporates
ICAP Energy
JP Morgan
SG America Securities
Tullett
ADM
Barclays Capital
Credit Suisse
Deursche Bank
Merrill Lynch International
Morgan Stanley & Co
Goldman Sachs
HSBC
Societe Generale
 
 
- 21 -

--------------------------------------------------------------------------------

FX PB
UBS
FX EXECUTING BROKERS
The Bank Of New York
Barclays Bank Plc
BNP Paribas (London Branch)
Citigroup Global Markets Ltd
Credit Suisse International
Deutsche Bank AG, London Branch
Goldman Sachs International
Hsbc Bank PLC
ING Bank NV
Jeffries Bache Limited
JP Morgan Chase Bank NA
Merrill Lynch International
Morgan Stanley & Co International London
Nomura International PLC
The Royal Bank Of Scotland PLC
Societe Generale Paris
Standard Chartered Bank
UBS AG London
 
 

 
- 22 -

--------------------------------------------------------------------------------





Appendix D
List of Commodity Interests and Other Swap and Derivative Transactions


Sector
Market
Sector
Market
Sector
Market
Sector
Market
EQ
ALLORDS
FI
AUS10Y
FX
FAUDUSD
M
ALUMINIUM
EQ
ALLSHARE
FI
AUS3Y
FX
FEURUSD
M
COPPER
EQ
AMSTIDX
FI
AUSBILL2
FX
FGBPUSD
M
COPPER_L
EQ
CAC40
FI
AUSBILL3
FX
FNZDUSD
M
GOLD
EQ
DAX
FI
AUSBILL4
FX
FUSDCAD
M
LEAD
EQ
DJEURSTX
FI
BOBL
FX
FUSDCHF
M
NICKEL
EQ
DOWJONESEM
FI
BUND
FX
FUSDJPY
M
PALLADIUM
EQ
FTSE
FI
BUXL
FX
FUSDNOK
M
PLATINUM
EQ
HANGSENG
FI
CAN10Y
FX
FUSDSEK
M
SILVER
EQ
HSHARES
FI
CANBILL2
FX
FUSDBRL
M
TIN
EQ
MIB30
FI
EURIBOR1
FX
FUSDCLP
M
ZINC
EQ
NASDAQEM
FI
EURIBOR10
FX
FUSDCZK
N
BRENT
EQ
NIFTYFIFTY1
FI
EURIBOR2
FX
FUSDHUF
N
BRENT2
EQ
NIKKEI
FI
EURIBOR3
FX
FUSDIDR
N
BRENT3
EQ
OMX
FI
EURIBOR4
FX
FUSDINR
N
GASOIL
EQ
OSE_NIKKEI
FI
EURIBOR5
FX
FUSDKRW
N
GASOIL2
EQ
RUSL2000EM
FI
EURIBOR6
FX
FUSDMXN
N
GASOIL3
EQ
SINGIDX
FI
EURIBOR7
FX
FUSDMYR
N
HEATOIL
EQ
SP500EM
FI
EURODOL1
FX
FUSDPHP
N
HEATOIL2
EQ
SPMIDEM
FI
EURODOL10
FX
FUSDPLN
N
HEATOIL3
EQ
TAIWAN
FI
EURODOL11
FX
FUSDRUB
N
HEATOIL4
EQ
TOPIX
FI
EURODOL12
FX
FUSDSGD
N
NPOOLBASEQTRLY
EQ
TSE60
FI
EURODOL13
FX
FUSDTHB
N
PHELIXBASE
EQ
VIX1
FI
EURODOL14
FX
FUSDTRY
N
RBOBGAS
EQ
VIX2
FI
EURODOL15
FX
FUSDILS
N
RBOBGAS2
EQ
VIX3
FI
EURODOL16
FX
FUSDTWD
N
RBOBGAS3
EQ
VIX4
FI
EURODOL2
FX
FUSDZAR
N
RBOBGAS4
EQ
FTSE/JSE TOP 40
FI
EURODOL3
FX
CNH FORWARD
N
UKNATGAS
EQ
S&P MID 400
FI
EURODOL4
FX
CNY FORWARD
N
WTI
   
FI
EURODOL5
FX
HKD FORWARD
N
WTI_ICE
   
FI
EURODOL6
   
N
WTI_ICE2
   
FI
EURODOL7
G
CANOLA
N
WTI_ICE3
   
FI
EUROSWS2
G
CORN
N
WTI_ICE4
   
FI
GILTS
G
COTTON
N
WTI2
   
FI
ITAL10Y
G
PALMOIL
N
WTI3
   
FI
JGB
G
SOYABEAN_C
N
WTI4
   
FI
SCHATZ
G
SOYAMEAL
NG
NATGAS
   
FI
SHRTSTL10
G
SOYAOIL
NG
NATGAS2
   
FI
US10Y
G
WHEAT_C
NG
NATGAS3
   
FI
US2Y
G
WHEAT_K
NG
NATGAS4
   
FI
US5Y
           
FI
USLONG
           
Bonds
EURO-BTB
       



 
 

 
- 23 -